DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Matsuda (JP2010078256).
	Regarding claim 1, Matsuda discloses a heat exchanger (Fig. 1-2 & 5 & annotated Fig. 5 below, hereinafter Fig. A) comprising: a tube (heat transfer tube 5) configured to transfer a first fluid, the tube including: an outer surface (see outer surface thereof) configured to exchange heat with a second fluid as the second fluid flows over the outer surface of the tube, an inner surface (see inner surface thereof) defining an interior configured to contain and transfer the first fluid, and a plurality of surface features (Fig. A) integrally formed as part of the inner surface at a localized region of the tube, wherein the surface features extend radially inward toward the interior and are configured to increase a surface area of the inner surface  to improve heat exchange (“the heat transfer area in the pipe increases…so that the heat transfer performance is improved” – Page 12) between the tube and the first fluid, and wherein the outer surface of the tube is smooth (see smooth outer surface thereof) and not provided with surface features at the localized region of the tube.

    PNG
    media_image1.png
    256
    339
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 5 of Matsuda
Regarding claim 2, Matsuda discloses the limitations of claim 1, and Matsuda further discloses the tube is a 3D-printed tube (5).
The recitation "3D-printed" is considered to be a product by process limitation. MPEP
2113 clearly states "Even though product-by-process claims are limited by and defined by the
process, determination of patentability is based on the product itself. The patentability of a
product does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable even
though the prior product was made by a different processes." In this instance, the product
taught by Matsuda is the same as or makes the product claimed obvious, meeting the
limitation of the claim.
Regarding claim 3, Matsuda discloses the limitations of claim 2, and Matsuda further discloses the surface features (Fig. A) are 3D printed integral with the inner surface and the tube.
The recitation "3D-printed" is considered to be a product by process limitation. MPEP
2113 clearly states "Even though product-by-process claims are limited by and defined by the
process, determination of patentability is based on the product itself. The patentability of a
product does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable even
though the prior product was made by a different processes." In this instance, the product
taught by Matsuda is the same as or makes the product claimed obvious, meeting the
limitation of the claim.
Regarding claim 9, Matsuda discloses a 3D-printed heat exchanger (Fig. 1-2 & 5 & annotated Fig. 5 below, hereinafter Fig. A) comprising: a tube (5) configured to transfer a first fluid, the tube including: an outer surface (see outer surface thereof)  configured to contact a second fluid to transfer heat therewith, an inner surface (see inner surface thereof)  defining an interior and configured to contain the first fluid therein, and a plurality of 3D-printed surface features (Fig. A) formed therewith, wherein a first plurality of localized regions (bends 10) of the tube include the surface features on the inner surface but not on the outer surface, and a second plurality of localized regions (6a) of the tube do not include the surface features on the inner surface and the outer surface.
The recitation "3D-printed" is considered to be a product by process limitation. MPEP
2113 clearly states "Even though product-by-process claims are limited by and defined by the
process, determination of patentability is based on the product itself. The patentability of a
product does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable even
though the prior product was made by a different processes." In this instance, the product
taught by Matsuda is the same as or makes the product claimed obvious, meeting the
limitation of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10-11, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP2010078256) in view of Presz (US5213138).
	Regarding claim 5, Matsuda teaches the limitations of claim 1, and Matsuda does not teach the tube has a cross-sectional profile having a first rounded end and a second rounded end, wherein the first rounded end is smooth and not provided with the surface features, and wherein the second rounded end is provided with the surface features.
Presz teaches the tube has a cross-sectional profile (see Fig. 4-5) having a first rounded end and a second rounded end, wherein the first rounded end is smooth and not provided with the surface features (see top of 100, Fig. 5), and wherein the second rounded end is provided with the surface features (see inner surface of bottom end of Fig. 5).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to include the surface features are not located on the second portion of the inner surface along the outside of the first curve, in order to reduce pressure losses (Col. 6, lines 5-20), or since it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 B).  In this case, both curves provide means to reduce pressure losses (Col. 6, lines 5-20).
	Regarding claim 6, Matsuda teaches the limitations of claim 1, and Matsuda further teaches  the tube extends along a curved path (at 10) to define a corresponding curved flow path for the first fluid, the tube includes a first curve that is curved in a first direction, with an inside of the first curve defined by a first portion of the inner surface (see inner surface thereof), and an outside of the first curve defined by an opposing second portion of the inner surface, and the surface features (Fig. A) are located on the first portion of the inner surface along the inside of the first curve, however, Matsuda does not teach the surface features are not located on the second portion of the inner surface along the outside of the first curve.
	Presz teaches the tube (100, Fig. 4-5) extends along a curved path to define a corresponding curved flow path for the first fluid, the tube includes a first curve that is curved in a first direction, with an inside of the first curve defined by a first portion of the inner surface, and an outside of the first curve defined by an opposing second portion of the inner surface, and the surface features (104) are located on the first portion of the inner surface along the inside of the first curve, and the surface features are not located on the second portion of the inner surface along the outside of the first curve, in order to reduce pressure losses (Col. 6, lines 5-20). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to include the surface features are not located on the second portion of the inner surface along the outside of the first curve, in order to reduce pressure losses (Col. 6, lines 5-20), or since it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 B).  In this case, both curves provide means to reduce pressure losses (Col. 6, lines 5-20).
Regarding claim 7, Matsuda teaches the limitations of claim 6, and Presz further teaches the second portion of the inner surface along the outside of the first curve is smooth (see inner surface of 100, Fig. 4-5)
	Regarding claim 8, Matsuda teaches the limitations of claim 6, and Matsuda further teaches the tube includes a second curve (see 6a/6b) that is curved in a second direction opposite the first direction, with an inside of the second curve defined by a third portion of the inner surface, and an outside of the second curve defined by an opposing fourth portion of the inner surface, however is silent to the surface features are located on the third portion of the inner surface along the inside of the second curve, and the surface features are not located on the fourth portion of the inner surface along the outside of the second curve, however, Matsuda teaches such a curved portion with surface features reduces pressure loss and increases heat transfer (Page 12). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to include the surface features as claimed on the additional curves of Matsuda, in order to reduce pressure loss and increase heat transfer (Page 12).
	Regarding claim 10-11, Matsuda teaches the limitations of claim 1, and Matsuda does not teach the tube has a cross-sectional profile having a first rounded end and a second rounded end, wherein the surface features are located at the first rounded end, and the second rounded end is smooth without such surface features and the surface features are provided on the inner surface at the first end.
Presz teaches the tube has a cross-sectional profile having a first rounded end and a second rounded end (see top and bottom ends of Fig. 5), wherein the surface features are located at the first rounded end, and the second rounded end is smooth without such surface features and the surface features are provided on the inner surface at the first end (see inner surface of bottom end of Fig. 5).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to include the surface features of Presz, in order to reduce pressure losses (Col. 6, lines 5-20), or since it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 B).  In this case, both curves provide means to reduce pressure losses (Col. 6, lines 5-20).

Regarding claim 13, Matsuda teaches the limitations of claim 9, and Matsuda does not teach the tube extends along a curved profile in which a first portion of the tube defines an inside of the curve, and a second portion of the tube defines an outside of the curve, wherein the first portion of the tube is provided with the surface features, and wherein the second portion of the tube is smooth and not provided with surface features.
	Presz teaches (see Fig. 4-5) the tube extends along a curved profile (see curve thereof) in which a first portion of the tube defines an inside of the curve, and a second portion of the tube defines an outside of the curve, wherein the first portion of the tube is provided with the surface features (104), and wherein the second portion of the tube is smooth and not provided with surface features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to include the surface features of Presz, in order to reduce pressure losses (Col. 6, lines 5-20), or since it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 B).  In this case, both curves provide means to reduce pressure losses (Col. 6, lines 5-20).
Regarding claim 14, Matsuda teaches the limitations of claim 13, and Presz further teaches the first and second portions of the tube are along the inner surface of the tube such that the surface features (see 104) are provided on the inner surface of the tube at the first region.
Regarding claim 16-17, Matsuda teaches the limitations of claim 13, and Matsuda further teaches the curve is a first curve, and the tube includes a second curve (6a/6b) that is curved in a direction opposite the first curve, wherein a third portion of the tube defines an inside of the second curve, and a fourth portion of the tube defines an outside of the second curve, wherein the third portion of the tube is provided with the surface features, and Matsuda is silent to wherein the fourth portion of the tube is smooth and not provided with surface features, the third and fourth portions of the tube are along the inner surface of the tube such that the surface features are provided on the inner surface of the tube at the third region.  Presz further teaches (Fig. 4-5) the fourth portion of the tube is smooth and not provided with surface features, the third and fourth portions of the tube are along the inner surface of the tube such that the surface features (104) are provided on the inner surface of the tube at the third region.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to include the surface features of Presz to the second curve of Matsuda, in order to reduce pressure losses (Col. 6, lines 5-20).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763